Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In line 11 of claim 14, “comprises” has been substituted by --consists essentially of--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 14 is directed to a tire for vehicle wheels comprising at least one external structural element comprising a crosslinked elastomeric material, wherein the crosslinked elastomeric material comprises, before vulcanization, a crosslinkable elastomeric composition and the crosslinkable elastomeric composition comprises: at least one diene elastomeric polymer, a system for protection against ozone substantially free of polymeric static protective agents, wherein the system consists essentially of at least one phenolic antioxidant and the at least one phenolic antioxidant is present in an amount equal to or higher than 3 phr and lower than 15 phr; and wherein the system further consists essentially of at least one cyclic-acetal or enol-ether antioxidant, and the at least one cyclic-acetal or enol-ether antioxidant is present in an equal amount to or higher than 1 phr and lower than 10phr.  None of the prior art teaches or renders obvious this composition for a tire containing from 1 to 10 phr of at least one cyclic-acetal or enol-ether antioxidant.  Therefore, claim 14 and its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767